UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-1501



MARTHA GRAY,

                                                Plaintiff - Appellant,

          versus


RICHMOND PUBLIC SCHOOLS,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-04-692-3)


Submitted:     September 30, 2005           Decided:   November 4, 2005


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Martha Gray, Appellant Pro Se.          Stephanie Ploszay        Karn,
MCGUIREWOODS, L.L.P., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Martha Gray appeals the district court’s order granting

summary judgment in favor of the defendant in her Title VII action

in which she alleged age discrimination.     We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.   See Gray v. Richmond Pub. Sch.,

No. CA-04-692-3 (E.D. Va. Apr. 20, 2005).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 2 -